DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (Figures 1, 2, 9 and 3; claims 1-4 and 9-14) in the reply filed on 12/28/2021 is acknowledged. Non-elected claims 5-8 are withdrawn from the consideration. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
(i) “a control unit that can control a pressing state of the object with the first electrode and the second electrode according to predetermined welding conditions and selects a pair of electrodes that apply a current to the object from the first inner electrode, the first outer electrode, the second inner electrode, and the second outer electrode according to the predetermined welding conditions” in claim 1.
(ii) “a first pressing unit that presses the first inner electrode in an axial direction; a second pressing unit that presses the first outer electrode in the axial direction; a third pressing unit that presses the second inner electrode in the axial direction; and a fourth pressing unit that presses the second outer electrode in the axial direction” in claim 3 and 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) Page 10, lines 20-21 of the specification discloses “The control unit 60 is typically comprised of a central processing unit (CPU), an interface between the central processing unit and an external device.” Therefore, Examiner interpreted the control unit is 
(ii) Page 8, lines 20-21 of the specification discloses “the first to fourth pressing units 31 to 34 are formed by an air cylinder, a compression pump, not shown, etc. However, the present disclosure is not limited to this. For example, a hydraulic cylinder, a servomotor, etc. may be used as the first to fourth pressing units 31 to 34.” Therefore, Examiner interpreted the first to fourth pressing units are an air cylinder, a compression pump, servomotor, etc.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 2, the limitation "the pair of electrodes" is insufficient antecedent basis for this limitation in the claim, because claims 1 does not introduce a pair of electrodes.
For the purpose of examination, the term "the pair of electrodes" will be interpreted to the first electrode and the second electrode.

Regarding claim 4, the claim is rejected due to their dependency on an indefinite claim as shown above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 2013/0153544) (cited in IDS).

    PNG
    media_image1.png
    779
    525
    media_image1.png
    Greyscale
 
Regarding claim 1, Goto teaches a resistance welding machine (spot welding apparatus 10; fig.1), comprising: 
a first electrode (upper tip 38 and auxiliary electrodes 68 a, 68 b; fig.19) and a second electrode (lower tip 32 and auxiliary electrodes 68 c, 68 d; fig.19) which are disposed such that their tip ends face each other at a predetermined interval and which (stacked body 48 d) to be welded and apply a current to the object (see fig.19, upper tip 38 and auxiliary electrodes 68 a, 68 b and lower tip 32 and auxiliary electrodes 68 c, 68 d are face to each other at a predetermined interval and capable to hold an object to be weld and apply a current to the object.), wherein 
the first electrode (upper tip 38 and auxiliary electrodes 68 a, 68 b) includes a first inner electrode (upper tip 38) and a first outer electrode (auxiliary electrodes 68 a and 68 b) disposed outside the first inner electrode (upper tip 38) at a predetermined interval (See fig. 19), and 
the second electrode (lower tip 32 and auxiliary electrodes 68 c, 68 d) includes a second inner electrode (lower tip 32) and a second outer electrode (auxiliary electrodes 68 c and 68 d) disposed outside the second inner electrode (lower tip 32) at a predetermined interval (See fig. 19), 
the resistance welding machine further comprising: 
a control unit (gun controller 58) that can control a pressing state of the object with the first electrode (upper tip 38 and auxiliary electrodes 68 a, 68 b) and the second electrode (lower tip 32 and auxiliary electrodes 68 c, 68 d) according to predetermined welding conditions and selects a pair of electrodes that apply a current to the object from the first inner electrode (upper tip 38), the first outer electrode (auxiliary electrode 68 a and 68 b), the second inner electrode (lower tip 32), and the second outer electrode (auxiliary electrode 68 c and 68 d) according to the predetermined welding conditions (See para.[0154] “By way of the gun controller 58, the rotary energizing force of the servo motor that rotates the ball screw of the ball screw mechanism, and the urging force of the cylinder mechanisms 42 a, 42 b are controlled such that the total applied pressure (F1+F2+F3) of the upper tip 38 and the pressing rods 46 a, 46 b with respect to the metallic plate 54 a is equal to or in balance with the applied pressure (F4) of the lower tip 32 with respect to the metallic plate 50 a.” Hence, gun controller 58 is configured to perform the same function, which is control a pressing state by controlling upper tip 38 and auxiliary electrodes 68 a, 68 b and lower tip 32 and auxiliary electrodes 68 c, 68 d  to the workpiece in the embodiment of fig.19).

    PNG
    media_image2.png
    574
    502
    media_image2.png
    Greyscale

Regarding claim 2, Goto teaches the control unit (gun controller 58) sets current application conditions for applying a current between the pair of electrodes according to the predetermined welding conditions (See para. [0147] “More specifically, operations as well as energization and deenergization of the servo motor, the cylinder mechanisms 42 a, 42 b, and the power source 56 are controlled by the gun controller 58.” para.[0161] “the gun controller 58 outputs a control signal to the power source 56 to initiate conduction of current.”  And para.[0227] “At first, as shown in FIG. 18, simultaneously with the upper tip 38 and the lower tip 32 gripping the stacked body 48 d, or before or after gripping thereof, only the auxiliary electrodes 68 a, 68 b are brought into abutment against the metallic plate 90 d. Thereafter, conduction of current is started, whereby a current i1 flows from the upper tip 38 to the lower tip 32, and branching currents i2 flow from the upper tip 38 to the auxiliary electrodes 68 a, 68 b. As a result, similar to the discussion above, nuggets 92, 94 are formed respectively at the contact surface between the metallic plates 52 d, 54 d, and at the contact surface between the metallic plates 54 d, 90 d.” Hence gun controller 58 is capable to set application conditions for applying a current between upper tip 38 and auxiliary electrodes 68 a, 68 b and lower tip 32 and auxiliary electrodes 68 c, 68 d ) and sets pressing conditions for pressing the object by the first inner electrode, the first outer electrode, the second inner electrode, and the second outer electrode (See para.[0154] “By way of the gun controller 58, the rotary energizing force of the servo motor that rotates the ball screw of the ball screw mechanism, and the urging force of the cylinder mechanisms 42 a, 42 b are controlled such that the total applied pressure (F1+F2+F3) of the upper tip 38 and the pressing rods 46 a, 46 b with respect to the metallic plate 54 a is equal to or in balance with the applied pressure (F4) of the lower tip 32 with respect to the metallic plate 50 a.” and para.[0190] “the gun controller 58 sets the applied pressures F2, F3 of the auxiliary electrodes 68 a, 68 b with respect to the metallic plate 54 a such that the total applied pressure (F1+F2+F3) of the applied pressures F2, F3 together with the applied pressure F1 from the upper tip 38 is equal to or in balance with the applied pressure F4 from the lower tip 32.”).

Regarding claim 3, Goto teaches a first pressing unit (gun main body 24) that presses the first inner electrode (upper tip 38) in an axial direction (See para.[0150] “After the gun main body 24 has been lowered to a predetermined position, under operation of the gun controller 58, the servo motor that makes up the ball screw mechanism is energized, accompanied by start of rotation of the ball screw. In accordance therewith, the upper tip 38 and the pressing rods 46 a, 46 b descend in the direction of the arrow Y1 so as to approach the stacked body 48 a.” Hence, the gun main body 24 comprising servo motor and ball screw mechanism, is capable to press the upper tip 38 in an axial direction); 
a second pressing unit (cylinder mechanisms 42 a) that presses the first outer electrode (auxiliary electrode 68 a and 68 b) in the axial direction (see para.[0142] “two cylinder mechanisms 42 a, 42 b (pressing mechanisms) are supported via a bridging member 40 on a stay 36. From respective cylinder tubes 44 a, 44 b that make up the cylinder mechanisms 42 a, 42 b, pressing rods 46 a, 46 b that serve as pressing members project and extend in parallel with the upper tip 38.” And para [0182] “on the gun main body 24 that supports the upper tip 38, a displacement mechanism, for example, a ball screw mechanism or a cylinder mechanism or the like, is provided, which causes the auxiliary electrodes 68 a, 68 b to be brought into proximity and separated away from the stacked body 48 a. In accordance with such a displacement mechanism, the auxiliary electrodes 68 a, 68 b are capable of approaching toward and separating away from the stacked body 48 a independently from the upper tip 38.”); 
a third pressing unit (arm 30) that presses the second inner electrode (lower tip 32) in the axial direction [Examiner’s note: As discussed above, the lower tip is movable with respect to the upper tip 38, so that the arm 30 provide a force that presses the lower tip 32 in the axial direction.]; and 
auxiliary electrodes 68 c and 68 d) in the axial direction (see para.[0226] “A displacement mechanism (a ball screw mechanism or a cylinder mechanism) for displacing the auxiliary electrodes 68 c, 68 d may be provided, for example, in the fixed arm 30 (see FIG. 1).”), wherein 
the control unit (gun controller 58) can select whether to control the first to fourth pressing units independently of each other or cooperatively with each other, according to the predetermined welding conditions (As discussed in claim 1, the gun controller 58 is capable to control the first to fourth pressing units independently so that the force or the pressure is equal or in balance in the axial direction.)

Regarding claim 4, Goto teaches a first pressing unit (gun main body 24) that presses the first inner electrode (upper tip 38) in an axial direction (See para.[0150] “After the gun main body 24 has been lowered to a predetermined position, under operation of the gun controller 58, the servo motor that makes up the ball screw mechanism is energized, accompanied by start of rotation of the ball screw. In accordance therewith, the upper tip 38 and the pressing rods 46 a, 46 b descend in the direction of the arrow Y1 so as to approach the stacked body 48 a.” Hence, the gun main body 24 comprising servo motor and ball screw mechanism, is capable to press the upper tip 38 in an axial direction); 
a second pressing unit (cylinder mechanisms 42 a) that presses the first outer electrode (auxiliary electrode 68 a and 68 b) in the axial direction (see para.[0142] “two cylinder mechanisms 42 a, 42 b (pressing mechanisms) are supported via a bridging member 40 on a stay 36. From respective cylinder tubes 44 a, 44 b that make up the cylinder mechanisms 42 a, 42 b, pressing rods 46 a, 46 b that serve as pressing members project and extend in parallel with the upper tip 38.” And para [0182] “on the gun main body 24 that supports the upper tip 38, a displacement mechanism, for example, a ball screw mechanism or a cylinder mechanism or the like, is provided, which causes the auxiliary electrodes 68 a, 68 b to be brought into proximity and separated away from the stacked body 48 a. In accordance with such a displacement mechanism, the auxiliary electrodes 68 a, 68 b are capable of approaching toward and separating away from the stacked body 48 a independently from the upper tip 38.”); 
a third pressing unit (arm 30) that presses the second inner electrode (lower tip 32) in the axial direction [Examiner’s note: As discussed above, the lower tip is movable with respect to the upper tip 38, so that the arm 30 provide a force that presses the lower tip 32 in the axial direction.]; and 
a fourth pressing unit that presses the second outer electrode auxiliary electrodes 68 c and 68 d) in the axial direction (see para.[0226] “A displacement mechanism (a ball screw mechanism or a cylinder mechanism) for displacing the auxiliary electrodes 68 c, 68 d may be provided, for example, in the fixed arm 30 (see FIG. 1).”), wherein 
the control unit (gun controller 58) can select whether to control the first to fourth pressing units independently of each other or cooperatively with each other, according to the predetermined welding conditions (As discussed in claim 1, the gun controller 58 is capable to control the first to fourth pressing units independently so that the force or the pressure is equal or in balance in the axial direction.)

Regarding claim 9, Goto teaches a resistance welding method using the resistance welding machine of claim 1 (See the discussion on claim 1), comprising: 
(upper tip 38 and auxiliary electrodes 68 a, 68 b) and the second electrode (lower tip 32 and auxiliary electrodes 68 c, 68 d) an object (stacked body 48d) to be welded (see para.[0227] “At first, as shown in FIG. 18, simultaneously with the upper tip 38 and the lower tip 32 gripping the stacked body 48 d, or before or after gripping thereof”); 
an electrode selecting step of selecting a pair of electrodes that applies a current to the object from the first inner electrode, the first outer electrode, the second inner electrode, and the second outer electrode according to predetermined welding conditions (See para.[0227] “Thereafter, conduction of current is started, whereby a current i1 flows from the upper tip 38 to the lower tip 32” Hence the electrode are selected.); 
a pressing condition setting step of setting pressing conditions for pressing the object by at least one of the first inner electrode and the first outer electrode and at least one of the second inner electrode and the second outer electrode (see para.[0227] “At first, as shown in FIG. 18, simultaneously with the upper tip 38 and the lower tip 32 gripping the stacked body 48 d, or before or after gripping thereof”)[Examiner’s note: The pressing condition setting step is interpreted to be a step that apply pressure to the workpiece.]; 
a current application condition setting step of setting current application conditions for applying a current between the pair of electrodes (See para.[0227] “Thereafter, conduction of current is started, whereby a current i1 flows from the upper tip 38 to the lower tip 32”); and 
a current application step of pressing the object according to the pressing conditions set in the pressing condition setting step and applying a current to the object according to the current application conditions set in the current application condition (See para.[0227] “Thereafter, conduction of current is started, whereby a current i1 flows from the upper tip 38 to the lower tip 32, and branching currents i2 flow from the upper tip 38 to the auxiliary electrodes 68 a, 68 b. As a result, similar to the discussion above, nuggets 92, 94 are formed respectively at the contact surface between the metallic plates 52 d, 54 d, and at the contact surface between the metallic plates 54 d, 90 d.” and see para.[0161] “the gun controller 58 outputs a control signal to the power source 56 to initiate conduction of current.”).

Regarding claim 10, Goto teaches after the current application step, an electrode changing step of determining whether the combination of the pair of electrodes that apply a current to the object should be changed or not according to the predetermined welding conditions (See para.[0229] “ Growth of the nugget 94 stops accompanying disappearance of the branching currents i2. On the other hand, since the current i1 continues to flow from the upper tip 38 to the lower tip 32, the nugget 92 at the contact surface between the metallic plates 52 d, 54 d grows in size, while in addition, due to the branching currents i3, another nugget 96 is newly formed at the contact surface between the metallic plates 50 d, 52 d.” Hence, a determining step will be perform for determining when to stop applying current i2.), wherein 
when it is determined in the electrode changing step that the combination of the pair of electrodes should be changed, the combination of the pair of electrodes is changed to perform the pressing condition setting step, the current application condition setting step, and the current application step again [Examiner’s note: The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. This step has contingent limitation requires only the combination of the pair of electrodes should be changed. Therefore this contingent limitation will be interpreted to be not required to be performed under the broadest reasonable interpretation.].

Regarding claim 11, Goto teaches the object is resistance welded during the current application step (see para.[0227] “As a result, similar to the discussion above, nuggets 92, 94 are formed respectively at the contact surface between the metallic plates 52 d, 54 d, and at the contact surface between the metallic plates 54 d, 90 d.”).

Regarding claim 12, Goto teaches the object (stacked body 48 d) includes at least a stack of a first metal member (low resistance metallic plate 50 d) having a first thickness and a second metal member (high resistance metallic plates 52 d) having a second thickness (See fig.19, each of plate 50 d and plate 52d has a thickness).

Regarding claim 13, Goto teaches the first metal member and the second metal member are made of different materials from each other (see para.[0225] “a low resistance metallic plate 50 d made of mild steel, high resistance metallic plates 52 d, 54 d made of high tensile strength steel).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2013/0153544) (cited in IDS) in view of Birner-Such (US 2013/0146574) (cited in IDS).
Regarding claim 14, Goto teaches a welding machine, comprising: the resistance welding machine of claim 1 (See the discussion of claim 1), but does not explicitly teach a support body that supports the resistance welding machine; and an equalizing mechanism disposed between the resistance welding machine and the support body.
However, Birner-Such teaches a welding machine (robot arm 2), comprising: the resistance welding machine (welding tongs 21); a support body (frame 3) that supports the resistance welding machine (welding tongs 21); and an equalizing mechanism (carousel 4, rocker arm 5, cantilever 6 and a robot hand 7) disposed between the resistance welding machine (welding tongs 21) and the support body (frame 3).

    PNG
    media_image3.png
    864
    562
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the resistance welding 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHRIS Q LIU/Examiner, Art Unit 3761